DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carson et al (US Pub 2003/0069591 –cited by applicant) in view of Hubbard (WO 2004/070573 –cited by applicant) and Ruch (US 6,642,686 –cited by applicant).
Re claims 1, 11, 12, 20: Carson discloses a method for controlling a surgical tool (see ‘instrument’ in Abstract), comprising: 
associating a joint of a patient with a representation of the joint [0106; see tracking of various body parts such as tibia 10 and femur 12 that is then presented to a user]; 
collecting data indicating at least one of a position and an orientation of a first bone and a second bone of the joint as the joint is moved [0104-0106; see the trial 
creating a surgical plan based at least in part on the data by using the data to plan a bone preparation [0104-0106; see the ‘suggestions’ that is part of a surgical plan to provide more accurate information based on the calculated/collected data; wherein the suggestions of the plan is for one of the tibia 10 and femur 12, and see the virtually tracked fiducials which corresponds to the claimed representations]; and
superimposing a representation of the surgical tool on the representation of the joint, wherein the surgical tool is to be operated by a user to execute the surgical plan during a surgical procedure [0104, 106, 0108; see the tracked position of the first and second bone along with the tool to execute a surgical plan].
Carson also discloses a surgical system including a surgical tool to be manipulated by a user to execute a surgical plan and a computer system configured to perform the above-mentioned steps [0006, figure 1; see the surgeon that navigates tools and instrumentation and see the processor 18].
Carson discloses all features including that there are systems that determine a mechanical axis of the knee for a bone preparation by performing intraoperative kinematic motion to determine kinematic parameters [0019; see ‘kinematic motion’] and that components such as external fixation systems may be used to assist in the bone preparation [0140; see external fixation systems 92], but does not disclose that data is collected as the joint is moved through a range of motion between flexion and extension to be used in a bone preparation. However, Hubbard teaches of a computer-assisted apparatus and method for assisting, guiding, and planning an external fixation 
Carson/Hubbard disclose all features except for establishing a virtual cutting boundary on the representation of the joint based on the surgical plan; and controlling the surgical tool to prevent the tip of the surgical tool from cutting a portion of the joint outside a boundary (and penetrating that boundary) that corresponds to the virtual cutting boundary. However, Ruch teaches of a controllable actuator that is guided based on movement data and data of a target (see Abstract). In addition, the system establishes a virtual cutting boundary on the representation of the joint based on the surgical plan (col 3, lines 2-7; col 4, lines 44-54; see the surgical planning software for a bone drill, drilling template, or cutting block wherein trajectories and/or areas are determined which correspond to virtual boundaries); and controlling the surgical tool to prevent the tip of the surgical tool from cutting a portion of the joint outside a boundary that corresponds to the virtual cutting boundary (col 5, lines 31-36; col 6, line 54-col 7, 
Re claims 2, 3, 15: Carson discloses that the surgical plan comprises planning bone preparation for facilitating the implanting of a first implant on the first bone of the joint and includes associating a representation of the first implant with a representation of the first bone [0105, 0106; see the implant suggestions of the plan, which is for one of the tibia 10 and femur 12, and see the virtually tracked fiducials which corresponds to the claimed representations].
Re claims 4, 16: Carson discloses preparing the first bone of the joint according to the surgical plan, wherein preparing the first bone comprises the steps of: superimposing a representation of a portion of material to be removed from the first bone on a representation of the first bone; and updating the representation of the portion of material to be removed from the first bone with a representation of a portion of material actually removed by the surgical tool [0006, 0110, 0111; see the actual and predicted representations generated virtually which indicate information relative to the joint being repaired and which corresponds to a portion resected or removed].
Re claims 5, 9, 17: Carson/Hubbard disclose all features including the portion to be removed but does not disclose that this portion corresponds to the virtual cutting boundary associated with the representation of the joint that includes the first bone and second bone. However, Ruch teaches of the virtual cutting boundary on the representation of the joint based on the surgical plan (col 3, lines 2-7; col 4, lines 44-54; 
Re claims 6, 7, 18: Carson discloses a surgical plan further comprises planning bone preparation for implanting a second implant on the second bone of the joint including associating a representation of the second implant on a second bone representation [0106, 0148; see the planning as suggestions for the other of the tibia 10 and femur 12 as well as the tracked implant, which are displayed as overlays].
Re claims 8, 19: Carson discloses preparing the second bone of the joint according to the surgical plan, wherein preparing the second bone includes: superimposing a representation of a portion of material to be removed from the second bone on a representation of the second bone; and updating the representation of the portion of material to be removed from the second bone with a representation of a portion of material actually removed by the surgical tool [0006, 0110, 0111; see the actual and predicted representations generated virtually which indicate information relative to the joint being repaired and which corresponds to a portion resected or removed, which is performed on both the first and second bone].
Re claims 10, 14: Carson/Hubbard disclose monitoring movement with a tracking system of the first bone, the second bone, and the surgical tool, and updating the representation of the joint in response to movement of the first bone and/or the second bone [0104; see the bone, implant, and instrument monitoring which includes an 
Re claim 13: Carson discloses a display for displaying at least one of the representation of the joint and the virtual cutting boundary (figure 1; see the monitor 24 for display).

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. Applicant initially argues that Carson does not disclose using the data collected as the joint is moved through the range of motion to plan a bone preparation. Regarding [0104], Examiner agrees that range of motion is determined after a bone preparation/resection. However, the paragraph also states that the mechanical axes of the tibia and femur are used to track the position of instrumentation and guides so that bone resections will location the implant optimally and that a cutting block is positioned based on the navigation/tracking, both of which are performed prior to the resection. Therefore, [0104] discloses using the data to plan a bone preparation. Applicant then refers to [0105, 0106] and asserts that the reference to suggested modifications are not . 
Applicant then argues that Carson teaches away from Hubbard because [0019] of Carson cites several ‘problems’ with imageless systems that utilize kinematic motion to determine the center of rotation of the anatomy. However, the Examiner disagrees. Paragraph [0019] was cited to demonstrate that the Carson and Hubbard are combinable and within the same field of endeavor and that both utilize kinematic data in planning a bone preparation. Further disclosure of Carson’s use of kinematic data is found in paragraph [0118] wherein the tracking of the anatomy is used to establish a center of rotation. Therefore, the kinematic motion is utilized in the Carson invention, as well as in the “imageless” systems described in [0019]. Since the kinematic motion feature is also present in Carson’s invention, it does not teach away, as asserted by Applicant. It is also noted that the disadvantages outlined in paragraph [0019] appear to be that of imageless/non-imaging systems. Carson, on the other hand, is a system that utilizes imaging and kinematic motion information. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793